Citation Nr: 1113079	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955.  He died in May 2002.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) (Regional Office) in Detroit, Michigan, which denied the benefit sought on appeal.  

The appellant provided testimony at a hearing conducted at the RO by a local hearing officer in May 2004.  A transcript of the hearing testimony has been associated with the claims folder.  

The Board remanded the claim in May 2006 so that additional development of the evidence.

In an April 2007 decision, the Board denied the appellant's claim for DIC benefits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter to the Board for development consistent with the parties' September 2008 Joint Motion for Remand (Joint Motion).  The Board thereafter remanded the claim in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The appellant asserts that while the Veteran was treated at VA clinics and hospitals in 2001 and 2002, he developed numerous infections which she contends contributed significantly to cause his death in May 2002.  She contends that the infections occurred because of negligence, carelessness, and lack of knowledge of the Veteran's condition.

The record on appeal, as documented as part of the Board's April 2010 remand, contains VA clinical records, dated from September 1988 to May 2002.  These records show that the Veteran was treated on numerous occasions during this period for many medical conditions, including alcoholic encephalopathy, chronic obstructive pulmonary disease, degenerative joint disease, alcoholic hepatitis, hyperthyroidism, and hypertension.

In September 1988, the Veteran was hospitalized at the Ann Arbor VA medical Center (VAMC) for a right upper lobe collapse and mental status changes, secondary to alcoholic encephalopathy and Librium toxicity.  Upon discharge, the Veteran was given a three-week course of oral Bactrim therapy for bronchitis.  He thereafter developed a rash and temperature.  The Veteran was determined to be allergic to Bactrim and the medication was discontinued.  There was also a question of Penicillin sensitivity.  The diagnosis was toxic epidermal necrolysis versus erythema multiforme.

In April 2002, the Veteran was hospitalized at the Saginaw VAMC with atrial fibrillation and rapid ventricular rate.  During the course of admission, he developed acute congestive heart failure as well a right lower lobe pneumonia leading to an exacerbation of his COPD and respiratory failure.  The Veteran initially refused to be intubated; however, after his family intervened, he agreed and the Veteran was intubated.  He was also fitted with a feeding tube.  As a result of diagnostic testing, the Veteran was found to be thyrotoxic.  His physicians determined that the Veteran would need radioactive ablation of the thyroid gland and would therefore need to be transferred to the Ann Arbor VAMC.  Prior to his transfer, the Veteran was treated for numerous conditions, including thryotoxicosis, atrial fibrillation with a rapid ventricular rate secondary to thryotoxicosis, hypertension and congestive heart failure, severe acute hepatic failure, COPD, thrombocytopenia, and respiratory failure secondary to right lower lobe pneumonia and COPD.  While at the Saginaw VAMC, the Veteran was administered Ceftriaxone empirically for right lower lobe infiltrate/pneumonia, although it was noted that cultures had been negative.

Later in April 2002, the Veteran was transferred to the Ann Arbor VAMC.  There it was noted that the Veteran's respiratory failure had required prolonged intubation and ventilator support, resulting in a recent staph infection.  He was treated with Ceftaz/Levo for sepsis.  During the course of hospitalization, the Veteran remained critically ill.  He was diagnosed as having sepsis syndrome with multiple system organ failure.  In May 2002, the Veteran died.

According to his death certificate, the cause of the Veteran's death was pneumonia due to sepsis.  Other significant conditions contributing to death were disseminated intravascular coagulation, chronic pulmonary disease, liver disease, and congestive heart failure.

In June 2002, the appellant submitted an application for DIC benefits, pursuant to 38 U.S.C.A. § 1151.  In an October 2002 statement, she outlined her contentions.  Specifically, the appellant noted that in April 2002, the Veteran was hospitalized at the Saginaw VAMC for treatment of his overactive thyroid and was put on a ventilator to stabilize his breathing and heart condition.  She indicated that he was then transferred to the Ann Arbor VAMC later that month to see specialists for his heart and thyroid.  However, his condition deteriorated shortly after he arrived due to three infections caused by the Veteran's various feeding and breathing tubes.  She indicated that the staph infection did not respond to five different antibiotics, and she was told that there was no hope for the Veteran's recovery.  The appellant indicated that it was her belief that carelessness in monitoring the Veteran's IV tubes caused all the infections which ended his life at an early age.

In support of her contentions, the appellant submitted two newspaper articles noting that sepsis, a common blood infection, killed more than 200,000 people annually in the United States.  It was noted that sepsis could come from bacteria that invaded the body through wounds or IV lines.  The article noted that an international group of doctors was meeting to develop guidelines for treatment to prevent sepsis deaths.  Another article noted that many of the deaths from infections were caused by unsanitary facilities and careless by doctors and nurses.

In an October 2003 opinion, a VA physician reviewed the record and provided an expert opinion with respect to the appellant's claim.  He indicated that he had reviewed the Veteran's claims folder and noted that the Veteran had been admitted to the Saginaw VAMC with atrial fibrillation and rapid ventricular rate and was intubated for increasing respiratory distress and hypoxic respiratory failure.  He noted that sepsis and infections were very likely in such circumstances.  The Veteran had MRSA pneumonia, fungemia, secondary to line infection, and bacteroides bacteremia from an unknown source, complicated by DIC and multi-organ failure.  He indicated that it was his opinion that the procedures like intubation and central catheters, both of which were necessary for medical management, likely contributed to the Veteran's death.  However, after reviewing the medical records, from both Ann Arbor and Saginaw VAMCs, he concluded that there was no evidence of negligence and carelessness of medical management and VA care.

In a December 2003 opinion, the VA medical expert clarified that the Veteran's physicians performed procedures like intubation and placement of central catheters because they were necessary for the management of the Veteran's respiratory distress and hypoxic respiratory failure.  He indicated that the infections the Veteran developed were known complications of these procedures, especially in patients with COPD.  He concluded that there was no negligence or carelessness of medical management and VA care.

As noted, the Board denied the claim in April 2007, and the appellant thereafter appealed the decision.

In September 2008, the Court ordered compliance with the September 2008 Joint Motion.  The parties agreed that the Board [as part of its April 2007 decision] "neither discussed nor applied the standard of care to be applied in determining Department of Veterans (VA) fault as required by VA regulation.  See 38 C.F.R. § 3.3619d)(1)(i) and § 17.32.  In addition, the Board did not ensure that the VA opinions upon which it relied [dated in October and December 2003] applied the appropriate standard of care."  See page two of Joint Motion.

The Joint Motion also observed that the Board "merely found that there was no evidence of 'carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault' of the health care provider.  In reaching this determination, the Board indicated that it relied on the October and December 2003 VA medical opinions.  However, the Board never stated the standard of care to be applied in this manner." See pages five and six of Joint Motion.

The Joint Motion, at page six, found that "the parties agree that the medical opinions upon which the Board relied in denying Appellant's claim are inadequate to the extent that they were not based on the appropriate standard of care.  The question of whether inpatient treatment rendered to Appellant in April 2002 was the proximate cause of Appellant's demise is a medical issue that must be determined by a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)."  

Finally, the Joint Motion, at page seven, indicated that "the October and December 2003 VA examiner rendered an opinion as to whether VA was at fault in this matter.  These opinions are inadequate to the extent that they did not take in the appropriate standard of care upon which his opinions were based.  In other words, the examiner did not determine whether 'a 'reasonable health care provider' would have provided this type of care.  38 C.F.R. § 3.361(d)(1)(i).  The examiner merely concluded that 'there is no negligence and carelessness of medical management and VA care.'"  The Joint Motion added that "[t]herefore, a medical opinion is required to complete the analysis by stating whether VA exercised the degree of care that would be expected of a reasonable health care provider.  38 U.S.C. § 5103A(d)."  See pages seven and eight of Joint Motion.

Pursuant to the April 2010 Board remand, a medical opinion was sought.  The medical opinion, supplied as part of a September 2010 VA medical report/opinion, essentially was not in favor of the appellant's claim.  

Some applicable laws and regulations concerning the instant matter state that DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) (2010).

Concerning "informed consent," the Veteran's attorney as part of an April 2010 letter to the RO, specially requested that the informed consent documents regarding the Veteran's treatment during his two VA admissions (Saginaw VAMC and Ann Arbor VAMC) in April 2002 be obtained.  The Board here notes that the Ann Arbor admission continued into May 2002.  A July 2010 letter from the VAMC in Saginaw to the appellant's attorney informed him that the VAMC had no informed consent documents dated in April 2002.  Significantly however, the record does not show that the VAMC in Ann Arbor was contacted regarding the appellant's request to obtain informed consent documents.  The appellant's attorney, as part of a November 2010 letter to the RO, again noted that he had been informed that informed consent documents associated with the Veteran's April 2002 VA hospitalizations did not exist.  The attorney added that since the Veteran "was never given informed consent for the treatment that ultimately led to his death, the VA should grant DIC benefits" to the appellant.  

The Board is mindful that, concerning establishing the proximate cause of additional disability or death, 38 C.F.R. § 3.361(d)(1)(ii) states that

VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determined whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 of this chapter.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; or (v) Require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Under these facts, and in acknowledging the request made by the appellant's attorney to have the informed consent documents pertaining to the Veteran's April and May 2002 admission into the VAMC's in Saginaw and Ann Arbor associated with the record, of which the development here is only shown to have been, at best, somewhat completed, the RO in this regard should consider whether the applicable procedures (see 38 C.F.R. § 17.32(d)) afforded the Veteran during his VA hospital were performed with the Veteran's informed consent.  The Veteran's attorney here essentially argues that the RO has not addressed this matter.  See letters to the RO dated in April, May, and November 2010.  The Board takes this moment, however, to point out that while this matter has been ongoing since 2002, until now, there has been no allegation or evidence to suggest that the Veteran did not consent to treatment provided by VA.  

Nevertheless, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board therefore finds that the RO should seek to obtain and associate with the claims folder all informed consent documentation on the part of the Veteran during his April and May 2002 hospitalizations at both the Saginaw VAMC and the Ann Arbor VAMC.  

In addition, a VA opinion was provided in September 2010.   Therein, the examiner stated that he reviewed the Veteran's claims file and opined that the death of the Veteran was not likely caused by hospital, medical or surgical treatment.  However, the examiner did not provide a supporting rationale for his conclusions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. 295 (2008). ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  As such, the Board finds that a supplemental opinion is required.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain from VA all documentation referable to the type of consent received by VA in connection with his April and May 2002 hospital admissions at both the Saginaw VAMC and the Ann Arbor VAMC and associate those records with the claims file.  If any consent forms cannot be obtained, the reasons for the unavailability should be documented in the claims file.

2.  The RO also take appropriate steps to contact the appellant in order to afford her an opportunity to provide additional documentation referable to VA treatment received by the Veteran in April and May 2002.  The appellant and her attorney should be notified that additional competent evidence may be submitted in support of the claim for VA benefits under the provisions of 38 U.S.C.A. § 1151.

3.  The claims file should be returned to the examiner who provided the September 2010 opinion.  The examiner is asked to provide a supporting rationale for his conclusions reached.  If the examiner is unable or not available, then the matter must be referred to another examiner for opinion as specified in the Board's April 2010 Remand directive.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Following completion of all indicated development, the RO should readjudicate the issue now on appeal in light of all the evidence of record, to include whether any and all applicable medical procedures, pursuant to 38 C.F.R. §§ 3.361(d)(ii) and 17.32, were performed with the Veteran's informed consent.  If the benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the appellant and her attorney.  They should be afforded a reasonable opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


